Exhibit 10.254

EIGHTH AMENDMENT TO LEASE AGREEMENT

THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into this 1st day of March, 2006, by and between GREENWAY PROPERTIES, INC.
(f.k.a. Western Center Properties, Inc.) (“Landlord”) and PPD DEVELOPMENT, LP
(“Tenant”).

WITNESSETH:

WHEREAS, Tenant, through PPD Development, LLC (Tenant’s predecessor in interest)
and Landlord entered into a lease dated April, 30, 2001, as amended on
August 15, 2001, August 25, 2003, March 22, 2004, May 17, 2004, December 14,
2004, June 3, 2004 and July 29, 2005 with respect to certain space located at
8551 Research Way, Middleton, Wisconsin (the lease, as so amended and as amended
by this Amendment is referred to as the “Lease”) in a building known as the
Greenway Research Center (“Building”); and

WHEREAS, Landlord is the current owner of the real estate which is the subject
matter of the Lease; and

WHEREAS, the parties desire to amend the Lease as set forth herein;

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is agreed as follows:

1. Lease Extension. Modifying Section 1.9 of the Lease, the term of the Lease
shall expire on November 30, 2016, unless terminated sooner or extended as
elsewhere provided in the Lease.

2. Extension Commencement Date. The terms contained in this Amendment are
effective March 1, 2006 (the “Extension Commencement Date”).

3. Definition of Premises. The term “Premises” as defined in Section 2.1 of the
Lease shall include any and all Additional Space as defined in any amendment to
the Lease effective now or hereafter. At the execution of this Amendment, the
Premises consist of 89,354 rentable square feet in the Building.

4. Monthly Rent. Modifying Section 1.11 of the lease beginning with the
Extension Commencement Date, the Monthly Rent (as defined in Section 4.1 of the
Lease) for the Premises shall be Thirteen Dollars and Ninety Cents ($13.90) per
rentable square foot ($103,501.75 per month).

5. Monthly Rent Increases. Modifying Section 1.11 of the Lease, on each
anniversary of the Extension Commencement Date, the Monthly Rent shall increase
three percent (3%), and that increased amount will be the Monthly Rent until the
next anniversary of the Extension Commencement Date.



--------------------------------------------------------------------------------

6. Right of First Refusal for ROFR Space.

(a) Beginning on the Extension Commencement Date, Tenant shall have a right of
first refusal (the “Right of First Refusal”) to lease any space that becomes
available to lease within the Building (each a “ROFR Space”) provided that:

(i) The Right of First Refusal will be subject and subordinate to the existing
Right of First Offer held by LDS Nicolet (“LDS”) pursuant to the lease by and
between LDS and Landlord dated May 21, 2004 for the space adjacent to LDS as
identified on Exhibit A;

(ii) This Lease is in full force and effect, and Tenant is and has been, at all
times during the term of the Lease, open and continuously operating in all of
the Premises;

(iii) Tenant is not in default under the tell is and conditions of this Lease at
the time Tenant exercises the Right of First Refusal and shall not be in default
on the date Tenant is supposed to take possession of the ROFR Space; and

(iv) Guarantor’s then-current financial condition, as revealed by its most
recent financial statements, must demonstrate, in Landlord’s reasonable
discretion that Guarantor meets the financial criteria acceptable to Landlord.

(b) Landlord shall give Tenant written notice (the “Landlord’s Notice”) of each
ROFR Space that becomes available for lease. The Landlord’s Notice shall include
the terms and conditions on which Landlord is prepared to lease the ROFR Space
to a bona fide third party lessee (the “Proposed Lease Terms”).

(c) To exercise this Right of First Refusal, Tenant shall:

(i) Accept the Proposed Lease Terms in their entirety, without exception or
amendment, by notifying Landlord, in writing, within ten (10) business days
after Tenant’s receipt of Landlord’s Notice, sent by registered or certified
mail, return receipt requested, or a nationally recognized overnight courier, of
Tenant’s intent to so accept; and

(ii) Execute and deliver an amendment to this Lease, subjecting the ROFR Space
to this Lease at the rent and for the terms and conditions set forth in the
Proposed Lease Terms) within five (5) business days after receipt of same from
Landlord.

(d) Tenant acknowledges that time is of the essence with regard to this Right of
First Refusal. If Tenant does not timely exercise its Right of First Refusal in
strict compliance with the provisions of’ Section 6(c), then (i) Landlord will
have the unfettered right to lease the ROFR Space to a bona fide third party
lessee generally on the Proposed Lease Terms and (ii) Landlords obligation to
notify Tenant regarding the ROFR Space or offer the ROFR Space to Tenant shall
terminate, except as specifically provided in Section 6(e).

 

2



--------------------------------------------------------------------------------

(e) If Landlord does not lease the ROFR Space to a bona fide third party lessee
generally in accordance with the Proposed Lease Terms described in Landlord’s
Notice (i.e. there is a material change in the Proposed Lease Terms), then
Tenant’s Right of First Refusal with respect to the ROFR Space shall be deemed
revived and Landlord shall offer the ROFR Space to Tenant under new Proposed
Lease Terms under which Landlord is then willing to lease the ROFR Space to a
bona fide third party lessee.

(f) This Right of First Refusal for ROFR Space is personal to the Tenant and is
not transferable.

7. Option to Renew.

(a) Tenant shall have two (2) options (each a “Renewal Option”) to extend the
term of the Lease for five (5) additional years each, at a fixed Monthly Rent
equal to ninety-five percent (95%) of the then current Market Rent (as herein
defined). Each such five (5) year period is a “Renewal Term.”

(b) Provided Tenant is not then in default under the Lease, Tenant shall have
the right to exercise its Renewal Option to extend the term for the next Renewal
Term by giving Landlord prior written notice of its intention to exercise the
Renewal Option at least one hundred eighty (180) days prior to the expiration of
the initial term or the then current Renewal Term.

(c) Except as provided in this Section 7, during any Renewal Term, all terms and
conditions contained in the Lease shall remain the same except that after
exercising the second Renewal Option, Tenant will have no further options to
renew or extend the term of the Lease. In addition, on the first day of each
Renewal Term (each a “Renewal Commencement Date”), the Monthly Rent shall be
recalculated to an amount that is ninety-five percent (95%) of the then current
Market Rent. Thereafter, on each anniversary of the Renewal Commencement Date,
fixed Monthly Rent will increase three percent (3%) and that increased amount
will be the Monthly Rent until the next anniversary of the Renewal Commencement
Date.

(d) If Tenant exercises one or more of its Major Expansion Options (as defined
below), then, notwithstanding any provisions in this Lease to the contrary,
Tenant’s exercise of each such Major Expansion Option will cause the term or the
lease to be extended to the date that is ten (10) years after the date Landlord
delivers the completed Major Expansion Space to Tenant. Thereafter any Unused
Renewal Options (as defined in Section 7(e)) may be exercised by Tenant in
accordance with the provisions of this Lease.

(e) For the purposes of this Lease, Unused Renewal Options” shall be defined as
provided for in this Section 7(e).

(i) If Tenant exercises a Major Expansion Option during the initial term of this
Lease or during the first Renewal Term, then after the expiration of the ten
(10) year extension provided for Section 7(d), Tenant shall have two
(2) complete Renewal Options to extend the term of the Lease for five
(5) additional years each, all in accordance with the provisions of this
Section 7.

 

3



--------------------------------------------------------------------------------

(ii) If Tenant exercises a Major Expansion Option during the second Renewal
Term, then after the expiration of the ten (10) year extension provided for in
Section 7(d), Tenant shall have one (1) complete Renewal Option to extend the
term of the Lease for five (5) additional years, all in accordance with the
provisions of this Section 7.

8. Market Rent. Market Rent shall be determined as follows:

(a) Within thirty (30) days following Tenant giving Landlord written notice of
its intention to exercise its Renewal Option, Landlord and Tenant shall each at
their own expense, hire a commercial broker experienced with commercial leases
in Dane County, and each such commercial broker shall, within fifteen (15) days,
provide a fair market rent determination for the Premises simultaneously to
Landlord and Tenant (each a “Market Rent Determination”).

(b) If the two Market Rent Determinations vary by less than five percent (5%) of
the smaller of the two Market Rent Determinations, then ninety-five percent
(95%) of the average of the two Market Rent Determinations shall be the Monthly
Rent for the first year of the Renewal Term.

(c) If the two Market Rent Determinations vary by five percent (5%) or more of
the smaller of the two Market Rent Determinations, then Landlord and Tenant may
mutually agree to average the two Market Rent Determinations, in which event,
the Monthly Rent for the first year of the Renewal Term will be ninety-five per
cent (95%) of the average of the two (2) Market Rent Determinations. If the
parties cannot mutually agree to average the two Market Rent Determinations,
then the parties shall engage a third commercial broker to assist with the
determination of the fixed Monthly Rent for the Renewal Term. If a third
commercial broker is to be engaged, the two commercial brokers previously
engaged shall jointly select a third commercial broker with experience in
commercial leases in Dane County. The third commercial broker shall, within
fifteen (15) days after selection, provide a third Market Rent Determination for
the Premises, in which event the Market Rent Determination for the Premises, in
which event the Market Rent for the first year of the Renewal Term will be
ninety-live percent of the average of the three (3) Market Rent Determinations.
All expenses related to the third commercial broker shall be shared equally
between Landlord and Tenant.

9. Expansion Rights. Tenant shall have the Conditional Expansion Option provided
for in Section 10, the South Expansion Option provided for in Section 11, the
West Expansion Option provided for in Section 12 and the North Expansion Option
provided for in Section 13. The Conditional Expansion Option, the South
Expansion Option, the West Expansion Option and the North Expansion Option are
collectively referred to in this Lease as a “Major Expansion Option.”

 

4



--------------------------------------------------------------------------------

10. Conditional Expansion Option.

(a) Subject to the provisions of this Section 10, beginning on the Extension
Commencement Date, Tenant shall have the option to lease that certain space that
(i) is located in the Building, adjacent to and south of the Premises,
(ii) consists of approximately 10,801 rentable square feet of space, (iii) is
currently leased by A-R Editions (“A-R”) pursuant to that certain lease, dated
October 1, 2000, between Landlord and A-R (the “A-R Lease”), and by vdw Design
(`vdw”) pursuant to that certain lease, dated September 25, 2003, between
Landlord and vdw (the “vdw Lease”), and (iv) is generally depicted on Exhibit B
attached hereto (collectively, the Conditional Expansion Space”) for exclusive
use by Tenant (the “Conditional Expansion Option”) provided that:

(i) Landlord is able to relocate A-R and vdw to other premises pursuant to new
leases that are acceptable to Landlord in Landlord’s reasonable discretion, at a
cost not to exceed $100,000.00, all as provided for in this Section 10.
Relocation costs in excess of $100,000 would be Tenant’s responsibility;

(ii) This Lease is in full force and effect and Tenant is and has been, at all
times during the term of the Lease, open and continuously operating in all of
the Premises;

(iii) Tenant is not in default under the terms and conditions of this Lease at
the time Tenant exercises the Conditional Expansion Option and shall not be in
default when it is supposed to take possession of the Conditional Expansion
Space; and

(iv) Guarantor’s then-current financial condition, as revealed by its most
recent financial statements, must demonstrate, in Landlord’s reasonable
discretion that Guarantor meets the financial criteria acceptable to Landlord.

(v) Tenant executes a lease amendment that is mutually acceptable to Landlord
and Tenant in their reasonable discretion (the “Conditional Expansion Space
Lease Amendment”) whereby Landlord agrees to lease the Conditional Expansion
Space to ‘Tenant as part of the Premises, and Tenant agrees to lease the
Conditional Expansion Space front Landlord as part of the Premises. Landlord and
Tenant shall each negotiate any such Conditional Expansion Space Lease Amendment
in good faith

(b) To exercise this Conditional Expansion Option, Tenant shall give Landlord
written notice (the “Tenant’s Notice”) of its desire to lease the Conditional
Expansion Space.

 

5



--------------------------------------------------------------------------------

(c) After Tenant’s delivery of Tenant’s Notice, Landlord and Tenant shall enter
into the Conditional Expansion Space Lease Amendment. Landlord shall then use
reasonable commercial efforts to cause A-R and vdw to relocate into other
premises pursuant to new leases that are acceptable to Landlord in Landlord’s
reasonable discretion, provided however, that Tenant shall be responsible for
any expenses in excess of $100,000 incurred by Landlord related to the
relocation of A-R and/or vdw to other premises pursuant to Section 10.

(d) Landlord and Tenant acknowledge and agree that, notwithstanding any
provision in this Lease to the contrary, Tenant’s Conditional Expansion Option
is conditioned upon and subject to A-R’s and vdw’s agreement to relocate to
other premises, pursuant to new leases that are acceptable to Landlord in
Landlord’s reasonable discretion. If, within ninety (90) days after the date on
which Landlord and Tenant agreed to the Conditional Expansion Space Lease
Amendment, despite Landlord’s reasonable commercial efforts, A-R and vdw do not
agree to relocate to other premises, pursuant to new leases that are acceptable
to Landlord in Landlord’s reasonable discretion, then Tenant’s rights under this
Section 10 shall expire and have no further force or effect and the Conditional
Expansion Space Lease Amendment shall become null and void.

(e) The Conditional Expansion Space Lease Amendment shall include, but not be
limited to the following provisions:

(i) The base rent for the Conditional Expansion Space shall be equivalent to the
base rent then being paid by Tenant for the remainder of the Premises;

(ii) Upon completion of the construction of the Conditional Expansion Space,
Tenant shall pay costs and expenses for the Conditional Expansion Space as
determined by Section 4.3 of the Lease;

(iii) Upon completion of the construction of the Conditional Expansion Space,
Tenant’s pro-rata share for common area expenses, as defined in Section 4.5 of
the Lease, shall be adjusted accordingly to Tenant’s increased share of leased
space in the Building and the Conditional Expansion Space;

(iv) Beginning with the first day of the second year of the Conditional
Expansion Space Lease Amendment and each anniversary date thereafter, the base
rent for the Conditional Expansion Space shall increase three percent (3%) per
rear;

(v) Landlord shall provide Tenant with a Tenant Improvement Allowance of Ten
dollars and no cents ($10.00) per rentable square foot within the Conditional
Expansion Space: and

(vi) Notwithstanding any provision in the Lease to the contrary, the term of the
Lease for the entire Premises, including without limitation, the Conditional
Expansion Space, shall be extended to the date that is ten (10) years after the
date the completed Conditional Expansion Space is delivered to Tenant.
Thereafter, any previous unused Renewal Options may be exercised effective as of
the date that is ten (10) years after Landlord’s delivery of the Conditional
Expansion Space to Tenant.

 

6



--------------------------------------------------------------------------------

11. South Expansion Option.

(a) Beginning on the Extension Commencement Date, Tenant shall have a right to
cause Landlord to commence and complete the construction of a one-story or
two-story addition containing no less than 10,000 square feet and no more than
22,000 square feet on the South side of the Conditional Expansion Space as
depicted in Exhibit C (the “South Expansion Space”) for exclusive use by Tenant
(the “South Expansion Option”) provided that:

(i) Tenant has first acquired the Conditional Expansion Space pursuant to the
provisions of Section 10 above;

(ii) This Lease is in full force and effect and Tenant is and has been, at all
times during the term of the Lease, open and continuously operating in all of
the Premises;

(iii) Tenant is not in default under the terms and conditions of this Lease at
the time Tenant exercises the South Expansion Option and shall not be in default
when it is supposed to take possession of the South Expansion Space;

(iv) Landlord secures all permits and approvals necessary to construct and
occupy the South Expansion Space from all governmental authorities with
jurisdiction over the Premises;

(v) Guarantor’s then-current financial condition, as revealed by its most recent
financial statements, must demonstrate, in Landlord’s reasonable discretion that
Guarantor meets the financial criteria acceptable to Landlord; and

(vi) Prior to construction beginning on the South Expansion Space, Tenant
executes a lease amendment that is mutually acceptable to Landlord and Tenant in
their reasonable discretion (the “South Expansion Space Lease Amendment”)
whereby Landlord agrees to lease the South Expansion Space to Tenant as part of
the Premises, and Tenant agrees to lease the South Expansion Space from Landlord
as part of the Premises. Landlord and Tenant shall each negotiate any such South
Expansion Space Lease Amendment in good faith.

(b) Landlord and Tenant acknowledge and agree that if Landlord and Tenant, each
acting in good faith, are unable to negotiate and agree to a South Expansion
Space Lease Amendment under this Section 11(b) within sixty (60) days after the
date of Tenant’s Notice, then Tenant’s rights under this Section 11(b) shall
expire and have no further force or effect.

 

7



--------------------------------------------------------------------------------

(c) The South Expansion Space building shell materials and architecture shall be
consistent with the existing Building and built in accordance with Landlord’s
plans and specifications.

(d) Tenant acknowledges and agrees that if Tenant has not first leased the
Conditional Expansion Space pursuant to Section 10 above, that Tenant shall have
no right or option to lease the South Expansion Space.

(e) To exercise this South Expansion Option, Tenant shall:

(i) Give Landlord written notice (the “Tenant’s Notice”) of its desire to lease
the South Expansion Space; and

(ii) Execute the South Expansion Space Lease Amendment as proposed by Landlord
within thirty (30) business days after receipt of the South Expansion Space
Lease Amendment from Landlord.

(f) The South Expansion Space Lease Amendment shall include, but not be limited
to the following provisions:

(i) The base rent for the South Expansion Space shall be calculated by
multiplying the actual costs of the planning and construction of the South
Expansion Space (the “Project Costs”) by the sum of the then prevailing five
(5) year Treasury Note (as posted in the Wall Street Journal) plus 500 basis
points as of the date of the issuance of a building permit for the South
Expansion Space;

(ii) Upon completion of the construction of the South Expansion Space, Tenant
shall pay costs and expenses for the South Expansion Space as determined by
Section 4.3 of the Lease;

(iii) Upon completion of the construction of the South Expansion Space, Tenant’s
pro-rata share for common area expenses, as defined in Section 4.5 of the Lease,
shall be adjusted accordingly to Tenant’s increased share of leased space in the
Building and the South Expansion Space;

(iv) Beginning with the first day of the second year of the South Expansion
Space Lease Amendment and each anniversary date thereafter, the base rent for
the South Expansion Space shall increase three percent (3%) per year;

(v) Project Costs shall include all hard and soft costs, including a tenant
improvement allowance of up to $50.00 per rentable square foot. In addition,
Project Costs shall include Landlord’s cost of the North Land Parcel (see
Exhibit F) and all costs necessary to improve the North Land Parcel to
accommodate the Building’s additional parking requirements due to the expansion:
and

 

8



--------------------------------------------------------------------------------

(vi) Notwithstanding any provision in the Lease to the contrary, the term of the
Lease for the entire Premises, including without limitation, the South Expansion
Space, shall be extended to the date that is ten (10) years after the date the
completed South Expansion Space is delivered to Tenant. Thereafter, any previous
unused Renewal Options may be exercised effective as of the date that is ten
(10) years after Landlord’s delivery of the South Expansion Space to Tenant.

12. West Expansion Option.

(a) Beginning on the Extension Commencement Date, Tenant shall have a right to
cause Landlord to commence and complete the construction of a one-story or
two-story addition containing no less than 10,000 square feet and no more than
22,000 square feet on the west side of the Suite 90 as depicted in Exhibit D
(the “West Expansion Space”) for exclusive use by Tenant (the “West Expansion
Option”) provided that:

(i) This Lease is in full force and effect and Tenant is and has been, at all
times during the term of the Lease, open and continuously operating in all of
the Premises;

(ii) Tenant is not in default under the terms and conditions of this Lease at
the time Tenant exercises the West Expansion Option and shall not be in default
when it is supposed to take possession of the West Expansion Space;

(iii) Landlord secures all permits and approvals necessary to construct and
occupy the West Expansion Space from all governmental authorities with
jurisdiction over the Premises;

(iv) Prior to construction beginning on the West Expansion Space, Tenant
executes a lease amendment that is mutually acceptable to Landlord and Tenant in
their reasonable discretion (the “West Expansion Space Lease Amendment”) whereby
Landlord agrees to lease the West Expansion Space to Tenant as part of the
Premises, and Tenant agrees to lease the West Expansion Space from Landlord as
part of the Premises. Landlord and Tenant shall each negotiate any such West
Expansion Space Lease Amendment in good faith; and

(v) Guarantor’s then-current financial condition, as revealed by its most recent
financial statements, must demonstrate, in Landlord’s reasonable discretion that
Guarantor meets the financial criteria acceptable to Landlord.

(b) Landlord and Tenant acknowledge and agree that if Landlord and Tenant, each
acting in good faith, are unable to negotiate and agree to a West Expansion
Space Lease Amendment under this Section 12(b) within sixty (60) days after the
date of Tenant’s Notice, then Tenant’s rights under this Section 12(b) shall
expire and have no further force or effect.

 

9



--------------------------------------------------------------------------------

(c) The West Expansion Space building shell materials and architecture shall be
consistent with the existing Building and built in accordance with Landlord’s
plans and specifications.

(d) To exercise this West Expansion Option, Tenant shall:

(i) Give Landlord written notice (the “Tenant’s Notice”) of its desire to lease
the West Expansion Space; and

(ii) Execute the West Expansion Space Lease Amendment as proposed by Landlord
within thirty (30) business days after receipt of the West Expansion Space Lease
Amendment from Landlord.

(e) The West Expansion Space Lease Amendment shall include, but not be limited
to the following provisions:

(i) The base rent for the West Expansion Space shall be calculated by
multiplying the actual costs of the planning and construction of the West
Expansion Space (the “Project Costs”) by the sum of the then prevailing five
(5) year Treasury Note (as posted in the Wall Street Journal) plus 500 basis
points as of the date of the issuance of a building permit for the West
Expansion Space;

(ii) Upon completion of the construction of the West Expansion Space, Tenant
shall pay costs and expenses for the West Expansion Space as determined by
Section 4.3 of the Lease;

(iii) Upon completion of the construction of the West Expansion Space, Tenant’s
pro-rata share for common area expenses, as defined in Section 4.5 of the Lease,
shall be adjusted accordingly to Tenant’s increased share of leased space in the
Building and the West Expansion Space;

(iv) Beginning with the first day of the second year of the West Expansion Space
Lease Amendment and each anniversary date thereafter, the base rent for the West
Expansion Space shall increase three percent (3%) per year;

(v) Project Costs shall include all hard and soft costs, including a tenant
improvement allowance of up to $50.00 per rentable square foot, excluding any
attributed land value. In addition, Project Costs shall include Landlord’s cost
of the Ninth Land Parcel (see Exhibit F) and all costs necessary to improve the
worth hand Parcel to accommodate the Building’s additional parking requirements
due to the expansion, and

(vi) Notwithstanding any provision in the Lease to the contrary, the term or the
Lease for the entire Premises, including without limitation, the West Expansion
Space, shall be extended to the date that is ten (10) years after the date the
completed West Expansion Space is delivered to Tenant. Thereafter, any previous
unused Renewal Options may be exercised effective as of the date that is ten
(10) years after Landlord’s delivery of the West Expansion Space to Tenant.

 

10



--------------------------------------------------------------------------------

13. North Expansion Option.

(a) Beginning on the Extension Commencement Date, Tenant shall have a right to
cause Landlord to commence and complete the construction of a one-story or
two-story addition containing no less than 10,000 square feet and no more than
22,000 square feet on the north side of the Suite 90 as depicted in Exhibit E
(the “North Expansion Space”) for exclusive use by Tenant (the “North Expansion
Option”) provided that:

(i) This Lease is in full force and effect and Tenant is and has been, at all
times during the term of the Lease, open and continuously operating in all of
the Premises;

(ii) Tenant is not in default under the terms and conditions of this Lease at
the time Tenant exercises the North Expansion Option and shall not be in default
when it is supposed to take possession of the North Expansion Space;

(iii) Landlord secures all permits and approvals necessary to construct and
occupy the North Expansion Space from all governmental authorities with
jurisdiction over the Premises;

(iv) Prior to construction beginning on the North Expansion Space, Tenant
executes a lease amendment that is mutually acceptable to Landlord and Tenant in
their reasonable discretion (the “North Expansion Space Lease Amendment”)
whereby Landlord agrees to lease the North Expansion Space to Tenant as part of
the Premises, and Tenant agrees to lease the North Expansion Space from Landlord
as part of the Premises. Landlord and Tenant shall each negotiate any such North
Expansion Space Lease Amendment in good faith; and

(v) Guarantor’s then-current financial condition, as revealed by its most recent
financial statements, must demonstrate, in Landlord’s reasonable discretion that
Guarantor meets the financial criteria acceptable to Landlord.

(b) Landlord and Tenant acknowledge and agree that if Landlord and Tenant, each
acting in good faith, are unable to negotiate and agree to a North Expansion
Space Lease Amendment under this Section 13(b) within sixty (60) days after the
date of Tenant’s Notice, then Tenant’s rights under this Section 13(b) shall
expire and have no further force or effect.

(c) The North Expansion Space building shell materials and architecture shall be
consistent with the existing Building and built in accordance with Landlord’s
plans and specifications.

 

11



--------------------------------------------------------------------------------

(d) To exercise this North Expansion Option, Tenant shall:

(i) Give Landlord written notice (the “Tenant’s Notice”) of its desire to lease
the North Expansion Space; and

(ii) Execute the North Expansion Space Lease Amendment as proposed by Landlord
within thirty (30) business days after receipt of the North Expansion Space
Lease Amendment from Landlord.

(e) The North Expansion Space Lease Amendment shall include, but not be limited
to the following provisions:

(i) The base rent for the North Expansion Space shall be calculated by
multiplying the actual costs of the planning and construction of the North
Expansion Space (the “Project Costs”) by the sum of the then prevailing five
(5) year Treasury Note (as posted in the Wall Street Journal) plus 500 basis
points as of the date of the issuance of a building permit for the North
Expansion Space;

(ii) Upon completion of the construction of the North Expansion Space, Tenant
shall pay costs and expenses for the North Expansion Space as determined by
Section 4.3 of the Lease;

(iii) Upon completion of the construction of the North Expansion Space, Tenant’s
pro-rata share for common area expenses, as defined in Section 4.5 of the Lease,
shall be adjusted accordingly to Tenant’s increased share of leased space in the
Building and the North Expansion Space;

(iv) Beginning with the first day of the second year of the North Expansion
Space Lease Amendment and each anniversary date thereafter, the base rent for
the North Expansion Space shall increase three percent (3%) per year;

(v) Project Costs shall include all hard and soft costs, including a tenant
improvement allowance of up to $50.00 per rentable square foot, excluding any
attributed land value. In addition, Project Costs shall include Landlord’s cost
of the North Land Parcel (see Exhibit F) and all costs necessary to improve the
North Land Parcel to accommodate the Building’s additional parking requirements
due to the expansion; and

(vi) Notwithstanding any provision in the Lease to the contrary, the term of the
Lease for the entire Premises, including without limitation, the North Expansion
Space, shall be extended to the date that is ten (10) years after the date the
completed North Expansion Space is delivered to the Tenant. Thereafter, any
previous unused Renewal Options may be exercised effective as of the date that
is ten (10) years after Landlord’s delivery of the North Expansion Space to
Tenant

14. Tenant Improvements. Landlord grants Tenant the following rights with
respect to tenant improvements in the Conditional Expansion Space, South
Expansion Space, West Expansion Space and North Expansion Space:

(a) To independently manage any Tenant space design and build-out.

 

12



--------------------------------------------------------------------------------

(b) To select, at its own discretion, all consultants and vendors including
architects, engineers, consultants, construction manager, contractors and
subcontractors.

(c) Landlord shall not specify any subcontractors, unless the additional cost of
such subcontractors is borne by the Landlord.

(d) There will be no Landlord supervision fees or any other hidden Landlord
fees.

(e) In the event Tenant does not utilize the entire allowance, any residual
shall be credited to Tenant in the equivalent rental abatement, cash, or rent
reduction at Tenant’s request.

(f) Tenant may custom design and build the space and may not necessarily use
building standards, so long as such design has no adverse impact on common areas
or other tenants’ premises.

(g) In the event Landlord constructs the Tenant Improvements, Tenant shall have
the right to review and audit all costs of the construction of the Tenant
Improvements to ensure costs are accurate and reasonable.

15. Alterations. Subject to Section 5.1 of the Lease, Tenant shall have the
right, upon thirty (30) days prior written notice to Landlord, at its own
expense, to make any repairs or renovations to the Premises that do not affect
the structure, mechanical systems or electrical systems of the Building in an
amount up to $250,000 (“Alteration Limit”) without Landlord’s consent. The
Alteration Limit excludes costs attributable to furniture, fixtures, and
equipment. In all cases, Tenant shall provide Landlord a copy of all
architectural drawings of such Alterations at least thirty (30) days prior to
the date the Alterations are initiated.

16. Use. Modifying Section 8.1 of the Lease, Tenant may use the Premises for any
and all lawful purposes, including but not limited to general office,
laboratory, medical research and warehouse and distribution, to the extent that
such use does not constitute a nuisance for other Building tenants.

17. Access. Tenant’s employees shall have access to the Premises twenty-four
(24) hours per day, seven (7) days per week.

18. Full Force and Effect; Miscellaneous. Except as specifically amended herein,
the Lease is hereby ratified and affirmed and shall remain in full force and
effect. Capitalized definitional terms used, but not defined, herein shall have
the same meanings as are given to such terms in the Lease. Each party
acknowledges that the other party is not in default under this Lease nor does
either party know of any circumstance that, with the giving of notice, would
result in the other party being in default under this Lease.

 

13



--------------------------------------------------------------------------------

19. Conflict. If there is a conflict between provisions of the Lease and this
Amendment, the provisions of this Amendment shall control.

20. Capitalized Terms. Capitalized terms used but not otherwise defined in this
Amendment shall be assigned the definition assigned to those terms in the Lease.

21. Lease Guaranty. This Lease shall be guaranteed by tenant’s parent company
Pharmaceutical Product Development, Inc (NASDAQ Symbol “PPDI”), as set forth in
Exhibit G to this Eighth Amendment to Lease Agreement.

22. Estoppel Certificate. Tenant agrees, within ten (10) days after written
request from Landlord, to execute in recordable form and deliver to Landlord a
statement, in writing, certifying, if such is the case: (a) that the Lease is
unmodified and in full force and effect; (b) the Lease commencement date;
(c) that Rent is paid currently without any offsets; (d) the amount of Rent, if
any, paid in advance; and (e) that Tenant has no defenses, offsets or
counterclaims against its obligations to pay Rent and perform its other
covenants under the Lease and that there are no uncured defaults by Landlord, or
stating those claimed by Tenant. Failure of Tenant to execute the above
instrument within ten (10) days after written request to do so by Landlord shall
constitute a breach of the Lease, and Landlord may, at its option, seek damages
of $100 per day extending beyond the 10-day period outlined herein.

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day and
year first above written.

 

LANDLORD:

Greenway Properties, Inc.

(f.k.a. Western Center Properties, Inc.)

a Wisconsin Corporation

   

TENANT:

PPD Development, LP

By: PPD GP, LLC, General Partner

By:   LOGO [g14855img001.jpg]     By:   LOGO [g14855img002.jpg]   Scott L.Berger
      Fred B.Davenport Jr.   Vice President       President

 

14